       Case 1:21-cv-00234-NONE-JLT Document 12 Filed 07/30/21 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   GEORGE AVALOS,                                  ) Case No.: 1:21-cv-00234 NONE JLT
                                                     )
12                  Plaintiff,                       ) ORDER AFTER SUGGESTION OF DEATH
                                                     ) (Doc. 11)
13          v.                                       )
14   WEST TOWN LLC,                                  )
                                                     )
15                  Defendant.                       )
                                                     )
16                                                   )
17          On July 29, 2021, Mr. Manning, counsel for the plaintiff, George Avalos, filed a notice of
18   “Suggestion of Death Upon The Record.” (Doc. 11) Mr. Manning indicates that Mr. Avalos dies on
19   July 22, 2021. Id.
20          Rule 25(a)(1) of the Federal Rules of Civil Procedure allows the action to continue if a claim is
21   not extinguished. “A motion for substitution may be made by any party or by the decedent's successor
22   or representative. If the motion is not made within 90 days after service of a statement noting the
23   death, the action by or against the decedent must be dismissed.” Fed.R.Civ.P. 25(a)(1). If the
24   requirements of Rule 25(a) (1) are met, “[t]he substituted party steps into the same position as [the]
25   original party.” Hilao v. Estate of Marcos, 103 F.3d 762, 766 (9th Cir. 1996).
26          Because the “Suggestion of Death” has been filed on the record—and the defense has received
27   service through the e-filing system—the action must be dismissed if no motion for substitution is filed
28   within 90 days. See Summerfield v. Fackrell, 2012 WL 113281, at *2 (E.D. Cal. Jan. 11, 2012)

                                                         1
       Case 1:21-cv-00234-NONE-JLT Document 12 Filed 07/30/21 Page 2 of 2


1    (before the 90-day period begins to run, the suggestion of death must be filed on the record and served

2    to the other parties); see also Barlow v. Ground, 39 F.3d 231, 233 (9th Cir. 1994). Accordingly, the

3    Court ORDERS: Any motion to substitute a party as plaintiff SHALL be within 90 days of the filing

4    of the “Suggestion of Death.

5
6    IT IS SO ORDERED.

7       Dated:     July 30, 2021                            _ /s/ Jennifer L. Thurston
8                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
